                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:18-cv-00440-MOC-DSC

 WESLEY E. DAYS and PASHEENA DAYS,                          )
                                                            )
                                                            )
                                                            )
 Vs.                                                        )                  ORDER
                                                            )
 BAYVIEW LOAN SERVICING et al.,                             )
                                                            )
                        Defendants.                         )


        THIS MATTER is before the Court on Defendant’s Motion to Compel Discovery.

Specifically, Defendant seeks to compel the Plaintiffs to provide them with Discovery Requests

served on Defendants on October 2, 2020. Responses to those discovery requests were due on

November 4, 2020. Defendants went through extensive efforts after that due date to remind

Plaintiffs to submit responses to the discovery requests since the due date for those responses had

passed. To ensure that there was no doubt that Plaintiffs received the emails and Discovery

Requests from Defendant, counsel for Defendant Bayview had both sent to Plaintiffs by overnight

Federal Express delivery. That package was delivered on November 13, 2020. Plaintiffs have yet

to provide any response or documents in response to the Discovery Requests.

        The Court finds that Defendant Bayview has in good faith conferred or attempted to confer

with Plaintiffs in an effort to obtain discovery responses without court action. However, given the

complexity of this case and the pro se nature of the Plaintiffs at the time these requests were served,

the Court declines to award expenses and attorneys’ fees incurred by Defendant Bayview in

obtaining this order.

                                            ORDER


                                                  1

       Case 3:18-cv-00440-MOC-DSC Document 128 Filed 03/02/21 Page 1 of 2
      IT IS, THEREFORE, ORDERED that Defendant’s Motion to Compel Discovery (#93)

is GRANTED, but that Defendant’s request for expenses and attorneys’ fees is DENIED.



                                     Signed: March 2, 2021




                                             2

     Case 3:18-cv-00440-MOC-DSC Document 128 Filed 03/02/21 Page 2 of 2
